Citation Nr: 1722197	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  05-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and T. B.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 14, 1970 to March 2, 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in a January 2007 decision, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In a December 2008 Memorandum Decision, the Court vacated the Board's January 2007 decision and remanded the case to the Board for further adjudication consistent with the Court's decision. 

In August 2009, the Board remanded the case to the RO for additional development. 
In a March 2010 decision, the Board again denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran appealed the Board's decision to the Court.  In a January 2012 Memorandum Decision, the Court vacated the Board's denial of service connection for a back disability and remanded the case to the Board for further adjudication.  

The Board remanded the Veteran's claims in December 2012 and October 2014.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In May 2006, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  In August 2016, the Veteran was advised that the VLJ who conducted the May 2006 Travel Board hearing was no longer employed by the Board.  He was afforded an opportunity to testify at another hearing and advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran has not responded to the August 2016 letter, and the case has been reassigned to the undersigned VLJ.


FINDING OF FACT

The Veteran's current back disability did not have its onset in service, did not manifest to a compensable degree within one year of service and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For chronic diseases, such as arthritis, service connection may still be granted if the evidence shows continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

In addition, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

Here, during the Veteran's January 1970 entrance examination he reported a history of back trouble.  The examiner noted low back strain with no limitation.  The spine evaluation was normal.  Accordingly, the Board finds that the Veteran is presumed to have been in sound condition as to the low back at entry to service. The history of back trouble reported at the time of the enlistment physical examination did not constitute a notation on an infirmity to rebut the presumption of soundness when the Veteran was accepted for service.  See 38 C.F.R. § 3.304(a)(1).  Thus, the Board will analyze the Veteran's claim of service connection for a back disability under a direct service connection theory.    

The evidence is clear that the Veteran has a current back disability of degenerative disk disease.  See October 2009 VA Examination Report.  The Veteran's service treatment records also indicate that the Veteran complained of back pain in service.  Thus, the issue that remains disputed is whether the Veteran's current back disability is related to complaints of back pain in service. 

The Veteran asserts that the rigors of his basic training, to include running on asphalt in boots, caused injury to his back, and that following the in-service back injury he developed chronic back pain.  See May 2006 Board Hearing Transcript.  

In January 1970, about 3 weeks after he entered service, the Veteran complained of back pain.  The physical examination showed full range of motion of the back and the Veteran was found qualified for duty.  X-rays of the back at that time were normal.  In February 1970, the Veteran complained of back pain on a couple of occasions.  

After service, a complaint of low back pain was first documented in his July 2004 VA examination - more than 30 years after service.  Notably, the record includes lay statements from the Veteran's wife, friend, and mother indicating that his back pain as been continuous since service.  See December 2010 Correspondence.  The Veteran's wife also indicated that he received treatment for his back during the 1970s but that those records were destroyed.  Id.  The Veteran's wife also indicated that the reason the Veteran did not seek treatment for his back is because he did not have medical insurance between 1981 and 2004.  Id.   

During a July 2004 VA examination, the Veteran stated that during service he experienced a pop in his back, resulting in back pain and treatment with medicines in service.  He could not recall whether he had received follow-up treatment after service.  He described lumbosacral pain that increased with bending.  X-rays revealed mild degenerative changes of the lower lumbar spine, including at L4-5 and L5-S1 with mild neural foramina narrowing.  The impression was low back pain.  

During an October 2009 VA examination, the Veteran again stated that he had back pain during basic training in service.  He further reported that he has back pain on and off for many years.  The examiner reported that April 2008 x-rays of the lumbar spine showed normal alignment.  The intervertebral disk spaces were preserved and the vertebral body height is maintained.  There was posterior osteophyte at L4-5 and L5-S1 unchanged from previous examinations.  The examiner reported a diagnosis of degenerative disk disease, L4-5 and L5-S1.  The examiner opined that that there is no link or association between the Veteran's mild degenerative disk disease of the lumbar spine and his 1970 complaints of low back pain in service.  The examiner reasoned that there was no history of injury at the time.  He further reasoned, "The degenerative changes in the lumbar spine are age acquired changes, more likely than not, not due to any trauma and certainly not due to the Veteran's very limited military service."  The examiner further explained that there is no link to associate running or marching with his current low back condition.   

The Veteran was afforded an additional VA examination in April 2014.  The examiner opined that the Veteran's current degenerative disc disease of the lumbar spine is less likely as not related to any injury, disease, or event in service.  The examiner reasoned that the Veteran had now back strain in 1970 and x-rays were normal initially.  The Veteran also had no injury or fall.  The x-rays that showed degenerative disc disease were done more than 30 years later.  The examiner further stated, "The Veteran has no evidence of continuity of care for his back for years.  He was on profile most of the time he spent in service.  He did not engage in [a]lot of activities due to his complained [sic] about his knees.  The degenerative changes in the lumbar spine are more likely than not related to age acquired changes and genetic predisposed.  It is less likely as not due to any trauma and certainly not due to very limited military service due to muscle and lumbar sprain or strain usually resolved in short time and it does not lead to chronic condition.  A muscle strain is not directly associated to development of degenerative joint disease and the condition eventually resolves.  In this case there is no evidence of back pain at the time of discharge or separation."  

The examiner also gave a detailed discussion of the medical literature regarding muscle strains and lumbar sprains stating that they are the most common causes for low back pain.  The examiner reported that when the lumbar spine is strained or sprained, inflammation of the soft-tissues results causing pain and muscle spasm that can last for weeks or months.  However, over 90 percent of patients are completely recovered from lumbar muscle strain or sprain within one month.  The examiner further explained that degenerative disc disease is mainly caused by the effects of aging on the spine.     

The Board finds the VA examiners opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the lay statements of record.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his back disability because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Board has also considered the lay statements regarding the Veteran's continuity of care.  Although there is no medical evidence to suggest the Veteran received continued treatment for his back disability after service until he filed his claim in 2004 the Board accepts the lay statements as credible.  Even accepting the statements as true, the evidence is not sufficient to show that the Veteran's current back disability is related to his back pain in service.  

Because the veteran had less than 90 days of service, presumptive service connection for arthritis as a chronic disease manifested to a degree of 10 percent or more within one year from the date of separation from service does not apply.
38 C.F.R. § 3.307(a).

In addition, the Veteran has asserted that his back disability is related to his Osgood-Schalatter's disease of the bilateral knees.  As these disabilities are not service-connected, consideration of service connection on a secondary basis is not warranted.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's current back disability is not related to service.  As such, service connection for back disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


